Per Curiam.

The respondent was admitted to practice by the Appellate Division, Second Judicial Department, on December 16, 1953. In this proceeding he was charged with professional misconduct and conduct prejudicial to the administration of justice in his office as an attorney, in that he unlawfully promised to give a sum of money to a police officer in an effort to influence him in the performance of his official conduct and that a short time later he gave him $89 for that purpose. The petition also alleged that in committing said acts the respondent violated the Canons of Professional Ethics of the New York State Bar Association. By order of this court dated May 29, 1973 the issues were referred to Honorable Leon Lazeb, a Justice of the Supreme Court, to hear and report his findings upon each of the issues. Thereafter, a hearing was held and Justice Lazeb filed his report with this court.
The respondent voluntarily appeared before a Grand Jury, waived immunity and testified in detail and with candor as to the entire transaction. He was indicted on October 24, 1966, but the indictment was dismissed April 9, 1968, although not on the merits. Upon resubmission, another Grand Jury on April 26, 1968 refused to find an indictment.
Mr. Justice Lazeb reported that the respondent was guilty of unprofessional conduct. The evidence adduced at the hearing fully supports that finding. The petitioner now moves to confirm the report and to discipline the respondent. The motion is granted.
In determining the measure of discipline to be imposed, we take note of the respondent’s unblemished record, his excellent reputation in his community and his candor and co-operation in his testimony before the Grand Jury and at the hearing in this proceeding.
Under all of the circumstances, it is our opinion that the respondent should be, and he hereby is, suspended from the practice of law for a period of one year, commencing January 15, 1975.
Hopkins, Acting P. J., Martuscello, Shapiro, Cohalan and Brennan, JJ., concur.